Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/13/2020. In virtue of this communication, claims 1-19 and 22 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

Claims 1-6, 8-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. et al. Pub. No.: US 2017/0367069 A1 in view of Bhattad et al. Pub. No.: US 2018/0332533 A1.

Claim 1
Agiwal discloses a method (fig. 12-19 in view of fig. 7) for determining a position of a paging frame (par. 0135, a UE first determines the start of paging frame PF), comprising:
determining a synchronization signal block in a discontinuous reception (DRX) cycle (par. 0135, DRX cycle comprises of one or more paging frame, and UE first determines the start of paging frame PF; par. 0066, a fixed offset from synchronization signal blocks and see par. 0114, for UE to wake up N-1 broadcast periods to receive synchronization signals).
Although Agiwal does not explicitly disclose in the same embodiment: “determining the position of the paging frame (PF) after a position where the synchronization signal block in the DRX cycle is located”, the claim limitations are considered obvious by the following rationales. In fact, in other embodiment, Agiwal explains that frame or paging burst or the paging frame or paging occasion or synchronization signals is transmitter (par. 0114). In addition, Agiwal discusses four methods (par. 0134) to determine the start of paging frame PF as SFN (see Equation 1 in par. 0135, see Equation 2 in par. 0138, Equation 3 in par. 0176, and Equation 4 in par. 0179). In particular, Bhattad teaches SYNC (912 in fig. 9) before paging occasion in paging transmission window (935 in fig. 9) within DRX cycle (904 in fig. 9). Accordingly, Agiwal in view of Bhattad. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify paging in next generation wireless communication system of Agiwal by providing wakeup signal as taught in Bhattad to obtain the claimed invention as specified in the claim. Such a modification would have included a wakeup signal to provide a low overhead synchronization signal so that a receiver in a communication device could be efficiently awaken and the amount of resources used could be minimized or conserved as suggested in par. 0002 & 0008 of Bhattad.

Claim 2
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 1, wherein the synchronization signal block is a first synchronization signal block in the DRX cycle (Agiwal, consider a first Sync in fig. 7 and 1100 in fig. 10 in view of DRX explained in fig. 12-19 and par. 0135); or 
the synchronization signal block is any one or more synchronization signal blocks among a plurality of synchronization signal blocks in the DRX cycle (Bhattad, SYNC 922 in DRX cycle in fig. 9; and hence, the combined prior art meets the claim requirement).




Claim 3
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 2, wherein the determining the position of the paging frame (PF) comprises: 
determining a position range of the paging frame (PF) (Agiwal, PF as in SFN for a range could be seen in equation 1 in par. 0135, equation 2 in par. 0138, equation 3 in par. 0176, and equation 4 in par. 0179), wherein the position range of the paging frame (PF) is a position range of a radio frame at a first predetermined offset after the first synchronization signal block (Agiwal, consider SFN in par. 0135, 0138, 0176 & 0179 as explained in par. 0066 which explains that paging block carrying a paging can be at fixed offset from synchronization signal); and 
determining the position of the paging frame (PF) (Agiwal, par. 0134) within the position range of the paging frame (PF) (Agiwal, see UE considers SFN as paging frame range in par. 0135, 0138, 0176 & 0179; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 4
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 3, wherein the first predetermined offset is a value configured by a network device (Agiwal, offset between paging blocks is signaled by network in RRC signaling or BCH or system information in par. 0067; and thus, the combined prior art  renders the claim obvious), or a value calculated according to a paging parameter configured by a network device.

Claim 5
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 2, wherein the determining the position of the paging frame (PF) comprises: 
determining a position of a target synchronization signal block (Agiwal, consider one of SFN as a target block in par. 0135, 0138, 0176 & 0179) in the plurality of synchronization signal blocks (Agiwal, consider DRX cycle T & T +1 for depicting two DRX cycle in fig. 10A-B, a first synchronization or a target one in DRX Cycle T could be determined from offset explained in par. 0066); 
determining, as the position range of the paging frame (PF), a position of a radio frame at a second predetermined offset after the target synchronization signal block (Agiwal, second synchronization could be found in DRC Cycle T +1 as explained in par. 0066-0067); and
 determining the position of the paging frame (PF) within the position range of the paging frame (PF) (Agiwal, the first paging block starts from the start of PO in par. 0067; alternatively, see SFN as paging frame range in par. 0135, 0138, 0176 & 0179; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 6
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 5, wherein the determining the position of the target synchronization signal block in the plurality of synchronization signal blocks comprises:
calculating a remainder after a terminal identifier divides the number of PFs in the DRX cycle to obtain a result (Agiwal, see Equations 1-11 on pages 11-13 to meet UE ID could divide PF or SFN for instant, Equations 6, 8 & 11); 
calculating a ratio of a multiple to the number of PFs in the DRX cycle, wherein the multiple is a multiple of the DRX cycle relative to a cycle of the synchronization signal block (since claim does not specifically define whether the system is in FDD or TDD, Equations 1-11 on pages 11-13 in Agiwal would have expected to perform equally well to the claim limitations); and 
determining the position of the target synchronization signal block according to the product of the result and the ratio, wherein a remainder obtained by dividing the position of the target synchronization signal block by the multiple is equal to the product (again, claim does not specifically define, if the claimed invention performs in FDD or TDD, Equations 1-11 on pages 11-13 in Agiwal would have expected to perform equally well to the claim limitations; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 8
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 3, wherein the determining the position of the paging frame (PF) within the position range of the paging frame (PF) comprises: 
determining the position of the paging frame (PF) within the position range of the paging frame (PF) according to an order of a terminal identifier (Agiwal, see UE uses UE_ID to consider SFN as paging frame range in par. 0135, 0138, 0176 & 0179; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art, see MPEP 2143, KSR Exemplary Rationales F-G ); or 
calculating a remainder after a the terminal identifier divides a first value to obtain a first result, dividing the DRX cycle by the first value to obtain a second result, multiplying the first result by the second result to obtain a first product, determining a frame number of the PF, and determining the position of the paging frame (PF) within the position range of the paging frame (PF) according to an order of the frame number (SFN) of the PF, wherein a result of the frame number of the PF modulus the DRX cycle is equal to the first product, the first value is a smaller one of the DRX cycle and a second value, and the second value is the number of paging occasions (POs) comprised in each DRX cycle; or
determining the position of the paging frame (PF) within the position range of the paging frame (PF), according to a paging parameter configured by a network device.

Claim 9
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 3, further comprising: 
mapping, according to a mapping relationship, the determined position of the paging frame (PF) to a transmission position after the synchronization signal block (Agiwal, mapping between Ns and sub-frames are pre-define in par. 0061, mapping between PS and SS blocks are predefine in par. 0074, mapping between paging slots in par. 0084; accordingly, as explained in equations 1-11 on pages 11-13, UE would use mapping with its ID to determine position of PF; and therefore, the combined prior art renders the claim obvious).

Claim 10
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 9, wherein the mapping relationship is predetermined, or is configured by a network device, or is determined according to a parameter configured by a network device ((Agiwal, mapping between Ns and sub-frames are pre-define in par. 0061, mapping between PS and SS blocks are predefine in par. 0074, mapping between paging slots in par. 0084; and thus, the combined prior art reads on the claim’s conditions).

Claim 11
Agiwal, in view of Bhattad, discloses the method for determining the position of the paging frame according to claim 9, wherein the mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block comprises: 
mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block according to an order of a terminal identifier (Agiwal, see UE uses UE_ID to consider SFN as paging frame range in par. 0135, 0138, 0176 & 0179; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art, see MPEP 2143, KSR Exemplary Rationales F-G); or 
mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block according to an order of a frame number (SFN) of the PF, wherein the frame number of the PF is determined based on a second product of a third result and a fourth result, the third result is a remainder obtained by dividing the terminal identifier by the third value, the fourth result is obtained by dividing the DRX cycle by the third value, a result of the frame number of the PF modulus the DRX cycle is equal to the second product, the third value is a smaller one of the DRX cycle and a fourth value, and the fourth value is the number of paging occasions (POs) comprised in each DRX cycle; or 
mapping the determined position of the paging frame (PF) to the transmission position after the synchronization signal block according to a paging parameter configured by a network device.

Claim 12-19
	Claims 12-19 are device claims corresponding to method claims 1-3, 5, 6, 8, 9, and 11. All of the limitations in claims 12-19 are found reciting the structures to perform the same scopes of the respective limitations of claims 1-3, 5, 6, 8, 9, and 11. Accordingly, claims 12-19 are considered obvious by the same rationales applied in the rejection of claims  1-3, 5, 6, 8, 9, and 11 respectively set forth above. Additionally, Agiwal discloses a device (UE 2800 in fig. 28) for determining a position of a paging frame (fig. 7, & 10, 12-19, 21-26), comprising a processor (controller 2820 in fig. 28).
Claim 22
	Claim 22 is a computer product claim corresponding to method claim 1. All of the limitations in claim 22 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 22 is considered obvious by the same applied in the rejection of claim 1 set forth above.
	It’s to note that “a non-transient” is reasonably interpreted as “a non-transitory”.

Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643